ROBERTSON, Presiding Judge,
dissenting.
Dillard’s failure to file a timely notice of appeal of the judgment in favor of the Gilmores and against Dillard operated as a severance as to the Gilmores, leaving the Pinkards as the only defendants in circuit court. Alabama Equity Corp. v. Hall, 46 Ala.App. 143, 239 So.2d 215 (Ala.Civ.App.1970).
An appeal exists by the grace of either a statute or of a supreme court rule and must be perfected pursuant to the time and manner therein prescribed. Crawford v. Ray & Pearman Lincoln Mercury, 420 So.2d 269 (Ala.Civ.App.1982).
Until § 12-12-70(a), Code 1975, is amended, or our supreme court provides by rule for additional time for an appellee (Dillard in this case) to file an appeal as to a non-appealing party (Gilmores), I would find that Dillard must have filed an appeal within 14 days from the date of judgment or the denial of a posttrial motion, whichever is later, for the circuit court to have jurisdiction of the Gilmores.